Citation Nr: 0010623	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-26 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1961 to November 
1984.  He died in January 1994; the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant filed a timely appeal to this adverse 
determination.



FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates that he died 
on January [redacted], 1994 of pulmonary edema caused by hypertensive 
cardiovascular disease.

2.  At the time of the veteran's death, he was service 
connected for delusional disorder, persecutory type, rated as 
70 percent disabling, and bilateral hearing loss, 
noncompensably rated.

3.  The appellant has presented no competent medical evidence 
that pulmonary edema and hypertensive cardiovascular disease 
was incurred in or aggravated by his active duty service.

4.  The appellant has presented no competent medical evidence 
that the veteran's service-connected disabilities caused or 
contributed to his death.


CONCLUSION OF LAW

The appellant's claim for service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  In 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death, or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service, 
or 1999). 

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded. 
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis,  competent 
medical evidence that a claim is "plausible" or "possible" 
is required for the claim to be well grounded.  See Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 Vet. App. 341 
(1996) (adopting the definition by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) of a 
well-grounded claim as set forth in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), including 
the requirement that "[w]here the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required"); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit, supra.  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  See Epps, supra; Grottveit, supra, Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Service connection 
generally requires:  (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  See Epps, supra; Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer, supra and Grottveit, both supra; 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  A well-
grounded claim for service connection for the cause of the 
veteran's death, therefore, is one which justifies a belief 
by a fair and impartial individual that it is plausible that 
the veteran's death resulted from a disability incurred in or 
aggravated by service or that a service connected disability 
substantially or materially contributed to death.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

The veteran died on January [redacted], 1994.  The cause of death, 
as listed on the Certificate of Death, was pulmonary edema due 
to hypertensive cardiovascular disease.  At the time of the 
veteran's death, he was service connected for delusional 
disorder, persecutory type, rated as 70 percent disabling, 
and bilateral hearing loss, noncompensably rated.  The 
appellant, the veteran's widow, contends that while the 
veteran was never service connected for pulmonary edema or 
hypertensive cardiovascular disease, it is entirely 
reasonable that the prescription medication that he took for 
his delusional disorder, persecutory type, contributed to his 
deteriorating health and to his eventual death.  

An autopsy was performed on the veteran's body in January 
1994 and the medical examiner's report shows that his heart 
was severely enlarged and his lungs were heavy and bulky, but 
normal in shape and configuration.  The examiner diagnosed 
acute pulmonary edema and congestion, cardiomegaly, left 
ventricular hypertrophy and dilatation, congestion of 
viscera, arterio- and arteriolonephrosclerosis, and atrophy 
and fibrosis of the spleen.  The examiner did not offer any 
opinion on the possible effects the veteran's psychotropic 
medications may have had  on pulmonary edema or hypertensive 
cardiovascular disease or if there was any relationship 
between the therapeutic drugs and the cause of the veteran's 
death.

Subsequent to the veteran's death, the appellant offered 
psychiatric records pertaining to the veteran's mental health 
while he was alive, but none of them concern the side effects 
of his medications, or any complaints of negative side 
effects by the veteran.  The appellant indicated that the 
veteran was treated at Darnall Army hospital, but a reply of 
March 1998 reflects that there are no treatment records 
concerning the veteran in possession of that institution.

The competent medical evidence of record does not demonstrate 
that pulmonary edema or hypertensive cardiovascular disease 
had its etiology in service or within one year following 
discharge from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§  3.307, 
3.309 (1999).  Nor does the competent medical evidence 
demonstrate that heart disease was caused by or chronically 
worsened by his service-connected disabilities.  38 C.F.R. 
§ 310 (1999); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  Rather, the competent medical evidence reflects that 
the fatal pulmonary edema and hypertensive cardiovascular 
disease developed in the final years of the veteran's life 
and many years after service with no relationship being shown 
to service or service-connected disability.  In the absence 
of any competent medical evidence showing that there was a 
causal connection between service-connected disabilities and 
the disability that resulted in the veteran's death, the 
claim is not plausible.  On the basis of the above analysis, 
the appellant's claim for service connection for the cause of 
the veteran's death is not well grounded, and it must, 
accordingly, be denied.  See Edenfield v. Brown, 
8 Vet. App. 384 (1995).

The Board does not doubt the sincerity of the appellant's 
belief in the claimed causal connection.  However, as the 
appellant has not been shown to be a medical expert, she is 
not qualified to express an opinion regarding any medical 
causation of the pulmonary edema or hypertensive 
cardiovascular disease which led to the veteran's death.  As 
it is the province of trained health care professionals to 
enter conclusions which require medical expertise, such as 
opinions as to diagnosis and causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), the appellant's lay opinions 
cannot be accepted as competent evidence to the extent that 
they purport to establish such medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  See 
also Heuer v. Brown, 7 Vet. App. 379, 384 (1995), citing 
Grottveit, in which the Court held that an appellant does not 
meet his or her burden of presenting evidence of a well-
grounded claim where the determinative issue involves medical 
causation and the appellant presents only lay testimony by 
persons not competent to offer medical opinions.  No 
competent medical evidence has been presented indicating that 
a service connected disability either caused or contributed 
substantially or materially to cause the veteran's death.

The Board also notes that the appellant in a December 1999 
correspondence cited the provisions of 38 U.S.C.A. § 1318 
(West 1991) and 38 C.F.R. § 3.22(a) (1999), which provide 
that benefits shall be paid to a surviving spouse when the 
deceased veteran was continuously rated totally disabling by 
a schedular or unemployability rating for a period of 10 or 
more years immediately preceding death; or was continuously 
rated totally disabling by a schedular or unemployability 
rating from the date of the veteran's discharge or release 
from active duty for a period of not less than five years 
immediately preceding death.  See 38 C.F.R. § 3.22(a).  This 
provision, however, does not apply in the present case 
because the veteran was not rated as totally disabled for 10 
or more years immediately preceding death, nor was he rated 
as totally disabled from the date of discharge from service 
for not less than five years immediately preceding death.  
Rather, he was rated as 50 percent disabled from the time of 
his discharge in November 1984 and as 70 percent disabled 
from April 1993.  Thus, he was not totally disabled for at 
least 10 years prior to his death.  The veteran was entitled 
to a total rating based on individual unemployability as of 
April 1993, but as his date of death was January 1994, he was 
not rated as totally disabled for a period of at least 10 
years prior to his death as to allow application of 38 C.F.R. 
§ 3.22(a).  Although the appellant has also stated in the 
December 1999 correspondence that the benefit-of-the-doubt 
rule should apply in her favor, this rule does not apply here 
in the present case because the preponderance of the evidence 
is against application of this provision.

Because the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the appellant's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  In reaching this determination, the Board recognizes 
that this issue is being disposed of in a manner that differs 
from that employed by the RO.  The RO denied the appellant's 
claim on the merits, while the Board has concluded that the 
claim is not well grounded.  The Board has therefore 
considered whether the appellant has been given adequate 
notice to respond, and if not, whether she has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Because the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the [appellant] solely from 
the omission of the well-grounded-claim analysis," the Board 
finds no prejudice to the appellant in this case.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

In reaching this determination, the Board further notes that 
it has not been made aware of any outstanding evidence which 
could serve to well ground the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, there is no further duty on the part of the VA 
to inform the appellant of the evidence necessary to complete 
her application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).  The Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application for the claim of service connection for the 
cause of the veteran's death. See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).


ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 




- 8 -






- 1 -


